DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Dan C. Hu on 08/16/2022.

4.	Claims:
Please renumber claim 19 as follows:
--

--

Please renumber claim 20 as follows:
--
.
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a thermal imaging head comprising: 
 	a resistor comprising a first end portion, a second end portion, and a central portion between the first end portion and the second end portion; 
 	a first conductor connected to the first end portion of the resistor, and a second conductor connected to the second end portion of the resistor, the first and second conductors to pass an electrical current through the resistor, 
 	wherein the first end portion of the resistor comprises a first gap and the second end portion of the resistor comprises a second gap, and wherein each of the first end portion comprising the first gap and the second end portion comprising the second gap has a reduced cross-sectional area of resistive material of relative to a cross-sectional area of resistive material in the central portion of the resistor.

6.	The Applicant also disclosed substantially the same subject matter in independent claims 10 and 14.

7.	U.S. Patent application publication number 2012/0320139 to Yamamoto disclosed a similar invention in Fig. 5. Unlike in the instant application, Yamamoto is silent about “wherein the first end portion of the resistor comprises a first gap and the second end portion of the resistor comprises a second gap, and wherein each of the first end portion comprising the first gap and the second end portion comprising the second gap has a reduced cross-sectional area of resistive material of relative to a cross-sectional area of resistive material in the central portion of the resistor”.
 	Yamamoto is also silent about similar limitations in independent claims 10 and 14.

8.	U.S. Patent application publication number 2006/0262164 to Yokoyama also disclosed a similar invention in Figs. 1 and 5A. Unlike in the instant application, Yokoyama is also silent about “wherein the first end portion of the resistor comprises a first gap and the second end portion of the resistor comprises a second gap, and wherein each of the first end portion comprising the first gap and the second end portion comprising the second gap has a reduced cross-sectional area of resistive material of relative to a cross-sectional area of resistive material in the central portion of the resistor”.
 	Yokoyama is also silent about similar limitations in independent claims 10 and 14.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853